NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0833-16T2


JOHN C. STOLLSTEIMER and CHERYL
R. STOLLSTEIMER, h/w,
individually and on behalf of
others similarly situated,

        Plaintiffs-Appellants,

v.

FOULKE MANAGEMENT CORP. d/b/a
FOULKE MANAGEMENT CORPORATION
d/b/a CHERRY HILL DODGE
CHRYSLER JEEP d/b/a CHERRY HILL
TRIPLEX,

        Defendant-Respondent.




              Submitted May 9, 2017 - Decided           May 23, 2017

              Before Judges Sumners and Mayer.

              On appeal from the Superior Court of New
              Jersey, Law Division, Camden County, Docket
              No. L-2255-16.

              Law Office of Paul DePetris and Lewis G.
              Adler, attorneys for appellants (Mr. Adler and
              Mr. DePetris, of counsel and on the briefs).

              Capehart & Scatchard, P.A., attorneys for
              respondent (Laura D. Ruccolo, on the brief).
PER CURIAM

      Plaintiffs John C. Stollsteimer and Cheryl R. Stollsteimer

appeal from the trial court's order dated September 20, 2016,

granting the motion to dismiss filed on behalf of defendant Foulke

Management Corp. d/b/a Foulke Management Corporation d/b/a Cherry

Hill Dodge Chrysler Jeep d/b/a Cherry Hill Triplex.                   Because the

trial court failed to comply with the requirements of Rule 1:7-

4(a), we vacate the order dismissing plaintiffs' complaint and

remand the matter to the trial court for further proceedings.

      We briefly recite the procedural history and facts in this

case.   In its motion to dismiss the complaint, defendant requested

the   trial   court   enforce    an     arbitration    clause    contained      in

documents     governing    the   sale    of   an   automobile    purchased      by

plaintiffs.     The trial court found the sales documents signed by

plaintiffs     compelled    arbitration       of   disputes     and     therefore

dismissed plaintiffs' complaint.

      Despite defendant's request for oral argument, the trial

court did not entertain argument on the motion.               Plaintiffs claim

oral argument was important as defendant's reply brief contained

"new" facts, and the failure to permit argument deprived plaintiffs

of an opportunity to address the "new" facts.

      On September 20, 2016, the trial court granted defendant's

motion based on the papers submitted by the parties.              The entirety

                                        2                                A-0833-16T2
of the trial court's oral decision, including findings of facts

and conclusions of law, was set forth in three paragraphs.               The

trial court did not state the legal reasons supporting dismissal

of plaintiffs' complaint.      The trial court did not cite any case,

court rule or statute in support of dismissal of plaintiffs'

complaint.       Nor did the trial court analyze the inconsistent

language compelling arbitration in each of the sales documents

signed by plaintiffs.

     On   this    appeal,   plaintiffs   addressed   the   trial    court's

misapplication of the law governing arbitration clauses.           However,

we need not reach the merits of plaintiffs' arguments based on our

determination that the trial court's order must be vacated and the

matter remanded to the trial court for further proceedings.

     Rule 1:7-4 requires a trial court, "by opinion or memorandum

of decision, either written or oral, find the facts and state its

conclusions of law thereon . . . on every motion decided by a

written order that is appealable as of right."         The failure of a

trial court to meet the requirements of the rule "constitutes a

disservice to the litigants, the attorneys and the appellate

court."   Curtis v. Finneran, 83 N.J. 563, 569-70 (1980) (citations

omitted).

     It is the obligation of a trial court to state its factual

findings and then connect those findings to the legal conclusions

                                    3                              A-0833-16T2
in support of the court's ruling.           See Monte v. Monte, 212 N.J.

Super. 557, 564-65 (App. Div. 1986).               The failure to advance

reasons in support of a judicial decision results in the reviewing

court having to speculate as to the trial court's thinking.                    See

Salch   v.   Salch,   240   N.J.   Super.   441,   443   (App.    Div.    1990).

"Neither the parties nor the appellate court is 'well-served by

an opinion devoid of analysis or citation to even a single case.'"

Allstate Ins. Co. v. Fisher, 408 N.J. Super. 289, 300 (App. Div.

2009) (citing Great Atlantic & Pacific Tea Co. v. Checchio, 335

N.J. Super. 495, 498 (App. Div. 2000)).

     For these reasons, the order dismissing plaintiffs' complaint

is vacated and the matter is remanded to the trial court for

further proceedings.        On remand, the trial court should permit

oral argument in accordance with Rule 1:6-2(d) (motions requesting

oral argument, other than pretrial discovery or matters addressed

to the calendar, "shall be granted as of right").                Additionally,

to the extent defendant relied on matters outside the pleading as

part of the motion to dismiss plaintiffs' complaint, the trial

court should treat the motion as one for summary judgment and

require the parties to comply with the requirements of Rule 4:46-

2.   See R. 4:6-2.

     Reversed and remanded.        We do not retain jurisdiction.



                                      4                                  A-0833-16T2